DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Applicant argues that the instant invention distinguishes from Mamane due to its application with a single hand by a user. However, Applicant attributes such distinction through the presence of a magnetic coupling that provides a tendency for drawing the device to a secured position by virtue of the attraction of the magnets. Thus, where the prior art of Mamane/Hazan provide the substrates and interlocking magnetic connection, the same proposition would flow that use of a single hand to apply the device would not only be possible, but in fact encouraged, as when one is styling their own hair, often, hair is held with one hand, where a styling element/fastener is placed with another. One skilled in the art would certainly recognize the suitability of such a method step in styling hair. Moreover, Applicant has not provided why such prior art would be incapable of use with a single hand as recited in the claims. That is, any of the discrete steps recited with use by a single hand (e.g. the “aligning” step) require use of a single hand for placement, meeting the claimed language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maman (US Pat # 10,010,125) in view of Hazan (US Pub # 2018/0070664).
In regards to claims 1, 4 and 6, Maman teaches a method of securing a hair integration, the method comprising the steps of:
placing a first substrate (414) comprising a flexible middle portion (420) proximate to a user's natural hair growing from a scalp of the user, said first substrate fixedly attached to a first securing device (434) and a second securing device (426) and integrated hair (412);
placing the user’s natural hair between the first securing device and a second securing device (Col 3, Lines 59-62, forming a non-slip liner when folded);
folding the flexible middle portion over a first portion of the user’s natural hair (Col 3, Lines 37- 40); aligning  a second substrate with the first substrate, said second substrate shaped to match the first substrate and hingedly attached to the flexible middle portion (Col 3, Lines 35-44), 
nesting the second substrate shaped to match the first substrate into the first substrate; 
via the folding of the flexible middle portion, aligning the first securing device with the second securing device;
and flexing the first substrate and the second substrate to compliment a shape of a skull structure of the user (Col 3, Lines 49-51).
Maman does not teach the first and second securing devices comprise North and South polarity magnets respectively such that securing of the securing devices results from aligning the magnets, allowing the North polarity magnetic securing device to attach via magnetic attraction with the South polarity magnetic securing device, where the folding is done via a single hand.
However, Hazan teaches hair strips to be secured by interlocking a plurality of snap couplings, where the snap couplings further include respective magnetic portions to couple to one another (Paragraph 0111 where respective coupling pairs include a North and South component). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interlocking securing devices of Maman to further include the magnets of Hazan, in order to make the device easier to couple, due to in part, the magnetic attraction between interlocking portions.
Further, with regards to the method being performed with a single hand, such is a matter of user preference for comfort during application. That is, one skilled in the art of styling hair would recognize the suitability for any hair securing means to be fastened as simply as possible, where one hand controls a fastener, and the other hand holds a user’s hair in the desired location for placement of the fastener. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of applying the device of Maman to be done with a single hand operating the device, as a matter of user preference for comfort and ease of styling.
Regarding claim 7, Maman teaches the integrated hair comprises first and second portions (for example, left and right sides of each side of the middle portion); but does not teach the second portion of the hair integration comprises a different thickness than the first hair integration. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sections of the integrated hair to vary in thickness, as a matter of non-critical design choice in order to provide the user with the desired aesthetic.
Regarding claim 8, Maman teaches the second hair integration forms a portion of a predefined stacked hairstyle, the method further comprises the step of concealing the presence of the first substrate under the natural hair of the user other than the first portion of the user’s hair (See Figure 1).
Regarding claims 9-10, Maman teaches the integrated hairs, but does not teach spraying one or more of the first and second hair integrations with a first and second colorant. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the integrated hairs of Maman to be sprayed with first and second colors, as a matter of non-critical design choice, to provide the desired aesthetic for the user to wear.
Regarding claim 11, Maman teaches flexing the first substrate with pressure against a portion of a head of the user and returning the substrate to the substrates pre-flexed state upon removal of the pressure (as the device is flexible and is used to contour to the head, once the device is opened and has the pressure of interlocking removed, it will return to its original state).
Regarding claim 12, Maman/Hazan teach removing the North polarity portion of the first magnetic securing device from magnetic proximity the South polarity portion of the second magnetic polarity device (Maman, Col 5, Lines 52-61, which teaches removing the alignment during removal of the device from the user).
Regarding claim 13, Maman teaches the flexible substrate; but does not teach it comprises a decorative portion including one of a flower, animation, a symbol, a rainbow, or an animal. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the substrate of Maman to be imprinted with the manufacturer’s trademark or other symbol as a matter of non-critical design choice of the manufacturer.

In regards to claims 15 and 19, Maman teaches a secured hair extension comprising
a flexible substrate (414) comprising a flexible middle portion (420, where such does not have shape memory) that is foldable over a portion of a user’s hair growing from the user’s scalp and flexible to compliment a shape of a skull structure of the user (Col 3, Lines 35-51);
one or more hair integrations (412) fixedly attached to the flexible substrate;
a first interlocking aspect (434) interlockable with a second interlocking aspect (426) to fixedly align a first substrate with a second substrate which nests within the first substrate.
Maman does not teach the first and second securing devices comprise North and South polarity magnets respectively such that securing of the securing devices results from aligning the magnets, allowing the North polarity magnetic securing device to attach via magnetic attraction with the South polarity magnetic securing device with a single hand; where the first substrate comprising a size of about 20mm long by 3 mm wide by 1mm thick, and where the first magnetic securing device comprise multiple smaller magnets.
However, Hazan teaches hair strips to be secured by interlocking a plurality of snap couplings, where the snap couplings further include respective magnetic portions to couple to one another (Paragraph 0111 where such magnets form a plurality of individual magnets of smaller size than the overall snap fastener). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interlocking securing devices of Maman to further include the magnets of Hazan, in order to make the device easier to couple, due to in part, the magnetic attraction between interlocking portions.
With regards to the dimensions of the substrate, Applicant does not provide any indication that such measurements are anything more than a preference, a matter of obvious design choice that lacks any criticality to the invention (See Specification Paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the substrate of Maman to be the claimed dimensions as such is a matter of obvious design choice for optimal dimensions for a specific user, well within the level of ordinary skill to one in the art. Further, with regards to the method being performed with a single hand, such is a matter of user preference for comfort during application. That is, one skilled in the art of styling hair would recognize the suitability for any hair securing means to be fastened as simply as possible, where one hand controls a fastener, and the other hand holds a user’s hair in the desired location for placement of the fastener. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of applying the device of Maman to be done with a single hand operating the device, as a matter of user preference for comfort and ease of styling.
Regarding claims 16-17, Maman teaches the flexible substrate; but does not teach a non-slip liner. However, Hazan teaches providing a coating of silicon to the hair strip (Paragraph 0111). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strip of Maman to contain the silicon lining of Hazan in order to make the device more durable.
Regarding claim 18, Maman teaches the flexible substrate retains a shape once formed (it retains the coupled, folded shape when coupled together).
Regarding claim 20, Maman teaches the integrated hairs, but does not teach the hairs contain a first and second color. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the integrated hairs of Maman to contain more than one hair color, as a matter of non-critical design choice, to provide the desired aesthetic for the user to wear.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maman in view of Hazan, as applied to claim 1 above, in further view of Kawaguchi (US Pat # 5,890,498).
In regards to claim 3, Maman teaches the device to be secured to the user’s hair; but does not teach that the substrate includes a decorative portion comprising one of: beads, feathers, bows. However, Hazan teaches that an interlocking coupling substrate can be formed into a hair clip (Paragraph 0134). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the interlocking substrate of Maman to be incorporated into a hairclip, as taught by Hazan, in order to provide the user with the requisite implement for styling the hair. With regards to the clip carrying a bead or bow, Kawaguchi teaches providing a supplemental hair (10) device having a clip (22) that carries a bow (14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Maman/Hazan to carry a bow, as taught by Kawaguchi, in order to provide the desired aesthetic for the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772